*108
ORDER

PER CURIAM.
Timothy J. Powers, Jr. (Appellant) appeals from the judgment of the trial court in favor of the Director of Revenue on Appellant’s petition for review of the revocation of his driver’s license under Section 577.041.1 We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment was supported by substantial evidence. Davis v. Director of Revenue, 346 S.W.3d 319, 322 (Mo.App.E.D.2011). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All statutory references are to RSMo 2006, unless otherwise indicated.